PER CURIAM.
Affirmed. See Fla. R.Crim. P. 3.850(a)(Z); Baker v. State, 878 So.2d 1236, 1241 (Fla.2004). Appellant’s claim that the trial court lacked jurisdiction because the probable cause affidavit allegedly lacked an official seal is frivolous. Collins v. State, 97 So.3d 305 (Fla. 4th DCA 2012); Parks v. State, 101 So.3d 1265 (Fla. 4th DCA 2012); Logan v. State, 1 So.3d 1253 (Fla. 4th DCA 2009).
The clerk is directed to send a certified copy of this opinion to the appropriate institution for disciplinary proceedings. § 944.279(1), Fla. Stat. (2012). Appellant is cautioned that any further frivolous or malicious filing may result in this court imposing the sanction of no longer accepting his pro se filings. State v. Spencer, 751 So.2d 47 (Fla.1999).
WARNER, GROSS and CIKLIN, JJ„ concur.